Case 2:19-bk-03236-DPC   Doc 229 Filed 11/12/19 Entered 11/12/19 13:17:53   Desc
                          Main Document    Page 1 of 3
Case 2:19-bk-03236-DPC   Doc 229 Filed 11/12/19 Entered 11/12/19 13:17:53   Desc
                          Main Document    Page 2 of 3
1
                                CERTIFICATE OF SERVICE
2
             This is to certify that on the 12th day of November, 2019, a copy of the
3     foregoing was served on the following counsel of record by electronically mailing the
4     same to the email addresses listed below:

5           M. PRESTON GARDNER
6           DAVIS MILES MCGUIRE GARDNER PLLC
            40 E. RIO SALADO PKWY, #425
7           TEMPE, AZ 85281
            Email: pgardner@davismiles.com
8
9           PERNELL W. MCGUIRE
            DAVIS MILES MCGUIRE GARDNER, PLLC
10          40 E RIO SALADO PARKWAY
11          STE 425
            TEMPE, AZ 85281
12          Email: pmcguire@davismiles.com
13
            BENJAMIN WILLIAM REEVES
14          SNELL & WILMER LLP
            ONE ARIZONA CENTER
15
            400 E VAN BUREN ST
16          PHOENIX, AZ 85004-2202
            Email: breeves@swlaw.com
17
18          EMILY GILDAR WAGNER
            SNELL & WILMER, LLP
19          400 E. VAN BUREN ST., STE 1900
            PHOENIX, AZ 85004-2202
20
            Email: ewagner@swlaw.com
21
22
      /s/ Jennifer A. Giaimo
23    __________________________________
      JENNIFER A. GIAIMO
24    Trial Attorney
25    230 North First Ave., Suite 204
      Phoenix, Arizona 85003-1706
26    Telephone: (602) 682-2600
      Facsimile: (602) 514-7270
27
      Email: Jennifer.A.Giaimo@usdoj.gov
28


                                             -3-
     Case 2:19-bk-03236-DPC     Doc 229 Filed 11/12/19 Entered 11/12/19 13:17:53       Desc
                                 Main Document    Page 3 of 3
